Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered May 22, 1989, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
In the instant case, the record, taken as a whole, does not demonstrate that the trial court improvidently exercised its discretion by failing, sua sponte, to offer the defendant an opportunity to withdraw his plea at the time of sentencing. Contrary to the defendant’s contention, there was no new evidence disclosed in the probation report which even remotely suggested that the defendant could not understand the proceedings or the consequences of his plea. We note that the County Court had before it two psychiatric evaluations, rendered in connection with the court ordered CPL 730.30 examination, both of which found the defendant competent to stand trial.
Nor is there any evidence in the record which demonstrates that defense counsel did not have access to a complete copy of the probation report. In any event, the portion of the report which the Department of Probation sought to have redacted had no bearing on whether the defendant’s plea was voluntary and it could not have had an effect on the defendant’s sentence.
Finally, we perceive no basis on which to disturb the sentence imposed (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Balletta, Ritter and Copertino, JJ., concur.